Title: To James Madison from Joseph Jones, 7 February 1793
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 7th. Febry. 1793
I have received your letters with the papers inclosed and have delivered to Mr. Blair those intended for your brother to be forwarded by the first conveyance. The good fortune of the Frenchmen seems to be joyfully entertained by the Republicans in Boston and the public display of their joy will I hope produce a good effect on the minds of many of the people in that quarter and revive their attachment to and call forth their efforts to maintain those republican sentiments for which they were once distinguished but which for some time past seems to have languished among them from, I hope, a supposed state of security, rather than any real change in their principles respecting government. I am much pleased to find by some resolutions that have passed there will be a strict scrutiny into the management of the public money and hope e’re long to see our System of finance more simple and in great degree freed from its present complicated arrangement, which requires the penetration and labourious attention of an acute calculator to investigate and comprehend—these matters are unavoidably intricate to a degree, but ours seem to me to be designedly involved—the more they are freed from these intricacies, the more easily will error or misconduct be discovered and the examination of the accounts entered upon with less reluctance. There is no branch of public administration more unwilling⟨ly⟩ undertaken by those whose duty it is to superintend it, than the investigation of intricate public accounts, and to this cause we are to ascribe in general the abuse of financial trust, and the misapplication of public money. The friends of our finance system appear to be disposed to push every measure this Session wch. they conceive expedient to establish and compleat the System, and will I expect succeed if the terminatio⟨n⟩ of the Session does not interfere.
Our wheat is geting up again, it is now six shillings for 60 lb wt. How is it in Philadelphia and what the supposed prospect of its being highe⟨r?⟩ Yr. friend & Servt
Jos: Jones.
